

TABLE OF CONTENTS




 SA
ARTICLES NUMBER


1.                   Quantity, Model and
Description                                                                                            SA21


2.                   Delivery Schedule


3.                   Price


4.                   Payment


5.                   Miscellaneous




TABLE


1                   [CONFIDENTIAL PORTION OMITTED AND FILED SA29
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


1A                    [CONFIDENTIAL PORTION OMITTED AND FILED SA30
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


1B                    [CONFIDENTIAL PORTION OMITTED AND FILED SA30
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


    1C                                                                                                                             [CONFIDENTIAL
PORTION OMITTED AND FILEDSA32
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




EXHIBITS


A.  
Aircraft Configuration



   A1                      Aircraft Configuration SA28


B.                    Aircraft Delivery Requirements and Responsibilities


C.                    Defined Terms




SUPPLEMENTAL EXHIBITS


   AE1[CONFIDENTIAL PORTION OMITTED AND
FILED                                                                                                                                SA20
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


BFE1                   BFE Variables SA32


CS1                   Customer Support Variables


SLP1                   Service Life Policy Components


EE1                   [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



PA No. 1977                                                                 SA32


 
 

--------------------------------------------------------------------------------

 

LETTER AGREEMENTS


6-1162-AKP-070Miscellaneous Commitments for Model 737, 757,
767 and 777 Aircraft




6-1162-AKP-072R1[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
 TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-073[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
 TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-074R2 Business Considerations


6-1162-AKP-075Aircraft Purchase Rights and Substitution Rights
- Attachment A
- Attachment B SA30
- Attachment C SA30


6-1162-AKP-076                                                                                                                             Aircraft
Performance Guarantees


6-1162-AKP-077 Spares Matters


6-1162-AKP-078 Model 737 Miscellaneous Commitments


6-1162-AKP-079[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
 TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-080 Installation of Cabin Systems Equipment


6-1162-AKP-081[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
 TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-082 Confidentiality


6-1162-AKP-083[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
 TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-084[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
 TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-085[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
 TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-117 Delivery Schedule


6-1162-SSM-1405[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




6-1162-CLO-1035                                                                                                                     [CONFIDENTIAL
PORTION OMITTED AND FILEDSA28
SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-CLO-1038                                                                                                                     Advance
Payments and Financing MattersSA31


6-1162-CLO-1082                                                                                                                     Advance
Payments and Financing Matters 2SA32



PA No. 1977                                                                SA32


 
 
 
